Case 18-24070-GLT          Doc 483     Filed 11/19/20 Entered 11/19/20 08:36:40            Desc Main
                                      Document      Page 1 of 5



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  In re:
                                                           Bankr. Case No. 18-24070-GLT
  ONE JET, INC.,
                                                           Chapter 7
                 Debtor.
  ROSEMARY C. CRAWFORD, Chapter 7 Trustee,

                           Movant,

            v.

  NO RESPONDENTS.

            MOTION TO APPROVE SETTLEMENT AGREEMENT PURSUANT TO
           RULE 9019 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE

           Rosemary C. Crawford (the “Trustee”), in her capacity as chapter 7 trustee of the Estate of

 One Jet, Inc. (the “Debtor”), by and through the undersigned counsel, files the following Motion

 to Approve Settlement Agreement Pursuant to Rule 9019 of the Federal Rules of Bankruptcy

 Procedure (the “Motion”) and in support hereof states as follows:

                                     JURISDICTION AND VENUE

           1.     The United States Bankruptcy Court for the Western District of Pennsylvania (the

 “Court”) has jurisdiction over this motion pursuant to 28 U.S.C. §157(a). This matter is a core

 proceeding pursuant to 28 U.S.C. §157(b)(2)(A).

           2.     Venue is proper in this Court under 28 U.S.C. §§ 1409 and 1409.

           3.     Section 105 of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (as

 amended, the “Bankruptcy Code”), and Federal Rules of Bankruptcy Procedure (the “FRBP”)

 9014 and 9019 serve as the statutory predicates for the relief hereinafter requested.
Case 18-24070-GLT         Doc 483     Filed 11/19/20 Entered 11/19/20 08:36:40            Desc Main
                                     Document      Page 2 of 5



                                         FACTUAL BACKGROUND

        4.      On October 17, 2018 (the “Petition Date”), petitioning creditors filed an involuntary

 petition for relief under chapter 7 of title 11 of the Bankruptcy Code against the Debtor in this

 Court at Case Number 18-24070-GLT (the “Case”).

        5.      On November 13, 2018 the Court appointed Rosemary S. Crawford as the chapter

 7 trustee in the Case.

        6.      On or about February 27, 2019, the Court entered an order authorizing the

 Employment of Kirk B. Burkley and Bernstein-Burkley, P.C. as Special Counsel to the Trustee

 (“Special Counsel”) [Doc 451].

        7.      Special Counsel thoroughly reviewed the Debtor’s records, including banking and

 payment documentation. Special Counsel identified documentation that showed potential claims

 under Section 547 of the Bankruptcy Code for transfers made during the ninety (90) day period

 prior to the Petition Date, from July 19, 2018 to October 17, 2018 (the “Preference Period”).

 Special Counsel conferred with the Trustee, and determined that the appropriate course was to

 send an initial letter to Jet Support Services, Inc. (“JSSI”).

        8.      On July 08, 2019, Special Counsel sent a written demand for payment (the

 “Demand”) to JSSI requesting payment for the value of transfers made by the Debtor to JSSI

 during the Preference Period.

        9.      The financial records reflected that the transfers were made to or for the benefit of

 JSSI in a total amount no less than $248,006.32 during the Preference Period.

        10.     In response to the Demand, JSSI asserted various defenses under section 547(c) of

 the Bankruptcy Code, including ordinary course of business defense.
Case 18-24070-GLT         Doc 483    Filed 11/19/20 Entered 11/19/20 08:36:40              Desc Main
                                    Document      Page 3 of 5



           11.   On January 10, 2020, Special counsel sent JSSI a request for document production

 pursuant to Local Bankruptcy Rule 2004-1(b).

           12.   On January 31, 2020, JSSI provided copy of invoices, payment history, and service

 contract, which were not in the Debtor’s records, pertaining to the transactions between the Debtor

 and JSSI during the entirety of the parties business relationship.

           13.   The Trustee and Special Counsel reviewed the documentation provided by JSSI

 and analyzed the likelihood of recovery against JSSI and the additional cost to be incurred in

 further litigation in an adversary proceeding.

           14.   JSSI and the Trustee (collectively, the “Parties”) engaged in negotiations that

 resulted in an amicable resolution of the Demand, resulting in the Parties entering into a Settlement

 Agreement and Mutual Release (the “Agreement”). A true and correct copy of the Agreement is

 attached hereto and incorporated herein as Exhibit A.

                                           RELIEF REQUESTED

           15.   By this Motion, the Trustee seeks the entry of an order pursuant to section 105(a)

 of the Bankruptcy Code and Rule 9019 of the FRBP, substantially in the form attached hereto,

 approving the Agreement and granting such other and further relief as this Court deems just and

 proper.

                                    BASIS FOR RELIEF REQUESTED

           16.   Section 105(a) of the Bankruptcy Code provides, in pertinent part, that “the court

 may issue any order . . . necessary or appropriate to carry out the provisions of [the Bankruptcy

 Code].” See 11 U.S.C. § 105(a). In addition, Federal Rule of Bankruptcy Procedure 9019(a)

 provides that “on motion by the trustee and after a hearing, the Court may approve a compromise

 or settlement.” Fed. R. Bankr. P. 9019(a).
Case 18-24070-GLT         Doc 483      Filed 11/19/20 Entered 11/19/20 08:36:40               Desc Main
                                      Document      Page 4 of 5



          17.    In approving a proposed compromise or settlement, the Bankruptcy Court is

 required to make an “informed and independent judgment” as to whether the compromise or

 settlement is “fair and equitable,” based on an:

            Educated estimate of the complexity, expense, and likely duration of . . .
            litigation, the possible difficulties of collecting on any judgment which
            might be obtained, and all other factors relevant to a full and fair
            assessment of the wisdom of the proposed compromise.

 Protective Comm. v. Anderson, 390 U.S. 414, 424 (1968).

          18.    Guided by Protective Comm., the Third Circuit established four criteria that the

 Bankruptcy Court should consider when ruling on a motion to approve settlement: (i) the

 probability of success in litigation; (ii) the likely difficulties in collection; (iii) the complexity of

 the litigation involved, and the expense, inconvenience and delay necessarily attending it; and (iv)

 the paramount interest of creditors. Morane v. Martin (In re Martin), 91 F.3d 389, 393 (3d Cir.

 1996); see also Cameron & Mittleman v. Gibbons (In re RFE Indus., Inc.), 283 F.3d 159 (3d Cir.

 2002).

          19.    When reviewing settlements, the Bankruptcy Court is not required to decide the

 numerous questions of law and fact raised by the parties. See In re W.T. Grant Co., 699 F.2d 599,

 608 (2d Cir. 1983); Neshaminy Office Bldg. Assoc., 62 B.R. 798 (E.D. Pa. 1986). Instead, the

 Bankruptcy Court will canvass the issues and see if the settlement falls below the lowest point in

 the range of reasonableness. Id.

          20.    The Trustee submits that the proposed settlement surpasses the lowest point in the

 range of reasonableness. In exercising her business judgment, the Trustee has determined that the

 documentation provided by JSSI weakens the Trustee’s ability to recover against JSSI for the

 transfers made during the Preference Period.
Case 18-24070-GLT        Doc 483     Filed 11/19/20 Entered 11/19/20 08:36:40             Desc Main
                                    Document      Page 5 of 5



        21.     The Trustee has determined that a complaint against JSSI is unlikely to result in

 recovery that exceeds the amount of the settlement.

        22.     The Trustee submits that the Agreement meets the criteria established by Protective

 Comm. and the Martin factors. Settling preference actions is in the best interest of the Debtor’s

 creditors because settlement payments will fund distributions to all creditors.

        23.     Based on the foregoing, the Trustee believes that it is in the best interests of the

 Debtor’s estate and creditors to approve this Motion and attached Agreement.

        WHEREFORE, Rosemary C. Crawford, Chapter 7 Trustee of the Estate of One Jet, Inc.,

 respectfully requests that this Honorable Court enter an order substantially in the form attached

 hereto (i) approving this Motion, (ii) approving the Agreement, and (iii) granting such other relief

 as this Court deems just and proper.



  Dated: November 19, 2020                          BERNSTEIN-BURKLEY, PC

                                                    By: /s/ Keila Estevez
                                                    Keila Estevez, Esquire
                                                    PA ID No. 324601
                                                    kestevez@bernsteinlaw.com
                                                    Kirk B. Burkley, Esquire
                                                    PA ID No. 89511
                                                    kburkley@bernsteinlaw.com
                                                    707 Grant Street, Suite 2200
                                                    Pittsburgh, PA 15219
                                                    T: (412) 456-8100
                                                    F: (412) 456-8135

                                                    Special Counsel to Rosemary S. Crawford,
                                                    Chapter 7 Trustee
